Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 23-28, 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3347467 (Carl).
Regarding claim 16, Carl teaches a thrust reverser for an aircraft (col 4 ll. 1-35, Fig 1-2), comprising: a first sleeve (18, 31); a second sleeve including a cascade configured to redirect air flow (second sleeve including movable cascade 72); and a blocker door coupled to the second sleeve (blocker door 50 block flow for thrust reversal); the first sleeve and the second sleeve configured to be moved by separate sliding devices (first sleeve moved by first actuator 20; second sleeve moved by second actuator 70); wherein the thrust reverser is configured such that movement of the second sleeve drives movement of the blocker door (movement of the cascade 72 rotates the blocker door 50 into the flowpath).
Regarding claim 27, Carl teaches a thrust reverser for an aircraft (col 4 ll. 1-35, Fig 1-2), comprising: a first sleeve (18, 31); a second sleeve including a cascade 
Regarding claim 17, 28, Carl teaches a stroke associated with the first sleeve is longer than a stroke associated with the second sleeve (Fig 1, 2; the stroke of actuator 20 and the rod 22 is much longer than the stroke of actuator 70).
Regarding claim 23, 31, Carl teaches a ring coupled to the blocker door (ring 62 coupled to blocker door 50).
Regarding claim 24, 32, Carl teaches wherein the blocker door is configured to be stowed above a skin associated with at least one of the first sleeve or a duct when the thrust reverser is stowed (Fig 1 stowed; blocker door 50 is above the skin/surface of centerbody 10 which defines a wall of the flow duct).
Regarding claim 25-26, 33-34, Carl teaches a fixed structure configured to be within a compartment of the first sleeve when the first sleeve is in a stowed position (col 3 ll. 10-75; a fixed structure/bulkhead 46, which comprises cam slot 42 and support at 58, is within a compartment of the first sleeve between 18 and 31 in the stowed position of Fig 1); wherein the blocker door is pivotally mounted to the fixed structure (blocker door 50 is mounted to the fixed structure via link 54), a structure configured to be within .

Claim(s) 16-18, 24-28, 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3981451 (Prior).
Regarding claim 16, 
Regarding claim 27, Prior teaches a thrust reverser for an aircraft (abstract, Fig 1-3), comprising: a first sleeve (20); a second sleeve including a cascade configured to redirect air flow (second sleeve including movable cascade 28; the second “sleeve” may also include the radially inner door section 31 shown in Fig 3; the cascade is considered a sleeve because it is annular and extends around the engine 10); and a blocker door coupled to the second sleeve (blocker door may be both doors 31 or the radially outer door 31 coupled to second sleeve at its radially inner end in Fig 3); a first sleeve actuator configured to translate the first sleeve; and a second sleeve actuator configured to translate the second sleeve, the second sleeve actuator separate from the first sleeve actuator (first sleeve is translated by first actuator 22; second sleeve is translated by second actuator 32; a portion of the second sleeve that is directly coupled to the end of the actuating rod 33 translates in the direction of movement of the rod); wherein the thrust reverser is configured such that movement of the second sleeve causes movement of the blocker door (Fig 1, 3, col 3 ll. 35-57; movement of the cascade 28 pulls down the blocker door 31).
Regarding claim 17-18, 24-26, 28, 32-34, Prior teaches a stroke associated with the first sleeve is longer than a stroke associated with the second sleeve (Fig 1, 3; the stroke of actuator 22 and the rod 24 is much longer than the stroke of actuator 32 and the rod 33) and the stroke associated with the first sleeve is indicative of a distance traveled by the first sleeve between a stowed positioned of the first sleeve and a fully deployed position of the first sleeve (the stroke of rod 24 directly translates the first sleeve from stowed to deployed and thus is indicative of a distance traveled by the first sleeve – Fig 1 to 3); and the stroke associated with the second sleeve is indicative of a .

Claim(s) 16, 19-24, 27, 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3829020 (Stearns).
Regarding claim 16, Stearns teaches a thrust reverser for an aircraft (abstract, Fig 1-3), comprising: a first sleeve (28); a second sleeve including a cascade configured to redirect air flow (second sleeve 38 including movable cascade 26 and wall 22); and a blocker door coupled to the second sleeve (blocker door 30 pivotally coupled to the second sleeve); the first sleeve and the second sleeve configured to be moved by separate sliding devices (first sleeve moved by first device/ballnut 50 which moves forward; second sleeve moved by second device 48 and 46 which moves aftward); wherein the thrust reverser is configured such that movement of the second sleeve drives movement of the blocker door (col 4 l. 48-col 5 l. 33; blocker door is coupled to the second sleeve and thus moves with the second sleeve).
Regarding claim 27, 
Regarding claims 19-22, 29-30, 
Regarding claims 23, 31, Stearns teaches a ring coupled to the blocker door (ring 22 coupled to the blocker door in Fig 1).
Regarding claim 24, 32, Stearns teaches the blocker door is configured to be stowed above a skin associated with at least one of the first sleeve or a duct when the thrust reverser is stowed (Fig 1, in stowed position, blocker door 30 is radially above a skin/surface of centerbody 34 which is associated with the exhaust duct).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10309343 in view of US 3347467 (Carl). 
Claims 1-10 of 10309343 teaches all the limitations of claims 16-34 (the primary sleeve being the first sleeve and the secondary sleeve being the second sleeve) except for the second sleeve including a cascade and the first sleeve and second sleeve configured to be moved by separate sliding devices, or a first sleeve actuator and a second sleeve actuator, the first and second actuators being separate. However, it was well known in the art to provide a cascade as part of the second sleeve and to actuate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741